Citation Nr: 0608705	
Decision Date: 03/24/06    Archive Date: 04/04/06

DOCKET NO.  03-23 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected diabetes mellitus, currently evaluated as 
20 percent disabling.

2.  Entitlement to an increased disability rating for 
service-connected peripheral neuropathy of the left foot, 
currently evaluated as 10 percent disabling.

3.  Entitlement to an increased disability rating for 
service-connected peripheral neuropathy of the right foot, 
currently evaluated as 10 percent disabling.

4.  Entitlement to special monthly compensation based on loss 
of use of a creative organ.

5.  Entitlement to service connection for a bilateral knee 
disability, to include as secondary to service-connected 
degenerative joint disease of the lumbar spine.

6.  Entitlement to service connection for bilateral pes 
planus, to include as secondary to service-connected 
degenerative joint disease of the lumbar spine.

7.  Entitlement to service connection for osteoarthritis of 
the thoracic spine and fibromyalgia, to include as secondary 
to service-connected degenerative joint disease of the lumbar 
spine.

8.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus 
and PTSD.

9.  Entitlement to service connection for bilateral hearing 
loss.

10.  Entitlement to an increased disability rating for 
service-connected post traumatic stress disorder (PTSD), 
currently evaluated as 50 percent disabling.

11.  Entitlement to an increased disability rating for 
service-connected degenerative joint disease of the lumbar 
spine, currently evaluated as 20 percent disabling.


REPRESENTATION

Veteran represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel




INTRODUCTION

The veteran served on active duty in the United States Army 
from June 1967 to April 1969.  

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.  The veteran's appeals, which as discussed 
immediately below have separate procedural histories, have 
been merged for the sake of judicial economy.

Procedural history

In a November 2001 rating decision, the RO granted service 
connection for diabetes mellitus and assigned a 20 percent 
disability rating.  In a June 2002 rating decision, service 
connection for peripheral neuropathy for the left and right 
foot was granted, with separate 10 percent disability ratings 
assigned.  In an October 2004 rating decision, the RO 
continued the veteran's service-connected diabetes mellitus 
at 20 percent disabling and his left and right foot 
peripheral neuropathy at 10 percent disabling for each foot.  
At that time, the RO also denied entitlement to special 
monthly compensation based on loss of use of a creative 
organ.

An April 2002 rating decision denied entitlement to service 
connection for a back condition.  The veteran initiated an 
appeal of the April 2002 denial of service connection for a 
back condition and elected de novo review of his claim by a 
Decision Review Officer (DRO).  In a March 2003 rating 
decision, a DRO granted service connection for degenerative 
joint disease of the lumbar spine and assigned a 10 percent 
disability rating.  Based on the receipt of additional 
medical evidence, the RO increased the veteran's rating for 
service-connected degenerative joint disease of the lumbar 
spine to 20 percent disabling in a June 2003 DRO decision.  

In a March 2003 rating decision the RO granted service 
connection for PTSD and assigned a 50 percent disability 
rating.  

In a January 2004 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for 
bilateral hearing.  

Also in January 2004, the RO denied on a direct basis the 
veteran's claims of entitlement to service connection for 
bilateral hearing loss, a bilateral knee condition, pes 
planus and a thoracic spine condition.  The veteran's 
bilateral knee, pes planus and spine claims were denied on a 
secondary basis in a December 2004 rating decision.  

In a February 2005 rating decision, service connection for 
hypertension was denied on a direct basis and as secondary to 
diabetes mellitus; in a June 2005 rating decision, the issue 
of entitlement to service connection for hypertension as 
secondary to PTSD was denied.  

The veteran initiated appeals of all of these decisions.  The 
Board has been able to condense some of the issues for the 
sake of brevity.  Accordingly, the issues currently on appeal 
are as phrased on the front page of this decision.

Remanded issues

The Board remanded the veteran's claims of entitlement to 
increased ratings for a lumbar spine disability and PTSD in 
March 2005 for compliance with the Veterans Claims Assistance 
Act of 2000 (VCAA).  For reasons explained below, these 
issues must once again be remanded for VCAA compliance, based 
on a recent decision of the United States Court of Appeals 
for Veterans Claims (the Court).  These issues are REMANDED 
to the RO via the VA Appeals Management Center in Washington, 
DC.  VA will notify the veteran if further action is required 
on his part.  

FINDINGS OF FACT

1.  The competent medical evidence of record indicates that 
the veteran's type II diabetes mellitus is manifested by use 
of insulin, diet restriction and regulation of activities.  

2.  The competent medical evidence of record indicates that 
the veteran's peripheral neuropathy of the left foot is 
currently manifested by loss of feeling of the foot and 
swelling of the ankle; pain is not demonstrated.

3.  The competent medical evidence of record indicates that 
the veteran's peripheral neuropathy of the right foot is 
currently manifested by loss of feeling of the foot and 
swelling of the ankle; pain is not demonstrated.

4.  The evidence does not show that the veteran's service-
connected diabetes mellitus or peripheral neuropathy of the 
left or right foot is so exceptional or unusual that referral 
for extraschedular consideration by designated authority is 
required.

5.  The competent medical evidence of record indicates that 
the veteran has not lost the use of a creative organ.

6.  The competent medical evidence of record does not 
indicate that a medical nexus exists between the veteran's 
military service and his currently diagnosed bilateral knee 
disability.

7.  The competent medical evidence of record does not 
indicate that a medical nexus exists between the veteran's 
service-connected lumbar spine disability and his currently 
diagnosed bilateral knee disability.

8.  The competent medical evidence of record does not 
indicate that a medical nexus exists between the veteran's 
military service and his currently diagnosed bilateral pes 
planus.

9.  The competent medical evidence of record does not 
indicate that a medical nexus exists between the veteran's 
service-connected lumbar spine disability and his currently 
diagnosed bilateral pes planus.

10.  The competent medical evidence of record does not 
indicate that a medical nexus exists between the veteran's 
military service and his currently diagnosed thoracic spine 
disability.

11.  The competent medical evidence of record does not 
indicate that a medical nexus exists between the veteran's 
service-connected lumbar spine disability and his currently 
diagnosed thoracic spine disability.

12.  The competent medical evidence of record does not 
indicate that a medical nexus exists between the veteran's 
military service and his currently diagnosed hypertension.

13.  The competent medical evidence of record does not 
indicate that a medical nexus exists between the veteran's 
currently diagnosed hypertension and his service-connected 
PTSD or diabetes mellitus.

14.  The competent medical evidence of record demonstrates 
that the veteran's right ear hearing is within normal limits 
for VA rating purposes.

15.   The competent medical evidence of record does not 
demonstrate that a medical nexus exists between the veteran's 
currently diagnosed left ear hearing loss and his military 
service.


CONCLUSIONS OF LAW

1.  The criteria for a 40 percent disability rating for 
service-connected type II diabetes mellitus have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.119, Diagnostic 
Code 7913 (2005).

2.  The criteria for an increased disability rating for the 
service-connected peripheral neuropathy of the left foot are 
not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.123, 4.124a, Diagnostic Code 8625 (2005).

3.  The criteria for an increased disability rating for the 
service-connected peripheral neuropathy of the right foot are 
not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.123, 4.124a, Diagnostic Code 8625 (2005).

4.  Application of extraschedular provisions is not warranted 
in this case.  38 C.F.R. § 3.321(b) (2005).

5.  The need for special monthly compensation based on loss 
of use of a creative organ is not established.  38 U.S.C.A. § 
1114 (West 2002); 38 C.F.R. § 3.350 (2005).

6.  A bilateral knee disability was not incurred in or 
aggravated by active military service and may not be so 
presumed.  38 U.S.C.A. §§ 1110, 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

7.  A bilateral knee disability is not proximately due to nor 
is it the result of the veteran's service-connected lumbar 
spine disability.  38 C.F.R. § 3.310 (2005).

8.  Bilateral pes planus was not incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2005).

9.  Bilateral pes planus is not proximately due to nor is it 
the result of the veteran's service-connected lumbar spine 
disability.  38 C.F.R. § 3.310 (2005).

10.  A thoracic spine disability was not incurred in or 
aggravated by active military service and may not be so 
presumed.  38 U.S.C.A. §§ 1110, 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

11.  A thoracic spine disability is not proximately due to 
nor is it the result of the veteran's service-connected 
lumbar spine disability.  38 C.F.R. § 3.310 (2005).

12.  Hypertension was not incurred in or aggravated by active 
military service and may not be so presumed.  38 U.S.C.A. 
§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. § 3.303 
(2005).

13.  Hypertension is not proximately due to nor is it the 
result of the veteran's service-connected PTSD or diabetes 
mellitus.  38 C.F.R. § 3.310 (2005).

14.  Bilateral hearing loss was not incurred in or aggravated 
by service and may not be so presumed.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking increased disability ratings for his 
service-connected diabetes mellitus and related peripheral 
neuropathy, as well as special monthly compensation due to 
loss of use of a creative organ.  In addition, he seeks 
service connection for an assortment of claimed disabilities, 
either as directly due to his military service or  
as due to his service-connected disabilities. 

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision on nine of the eleven issues on appeal.
As is discussed elsewhere in this decision, the remaining two 
issues, entitlement to increased ratings for service-
connected PTSD and lumbar spine disability, are being 
remanded. 

The VCAA

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issues has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2005).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claims.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The Board 
observes that the veteran was informed of the relevant law 
and regulations pertaining to his claims in SOCs dated in 
April 2002, July 2004, June 2005 and September 2005.  
Specifically, the April 2002 SOC detailed the relevant rating 
criteria for the veteran's service-connected diabetes 
mellitus; the July 2004 SOC detailed the evidentiary 
requirements for service connection; the June 2005 SOC 
detailed the relevant rating criteria for the veteran's 
service-connected peripheral neuropathy and the evidentiary 
requirements for special monthly compensation based on loss 
of use of a creative organ; and the September 2005 SOC 
detailed the evidentiary requirements for secondary service 
connection.  Additionally, a SSOC dated in June 2005 informed 
the veteran of recent regulatory changes to the criteria for 
rating spine disabilities.  

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claims in letters dated June 
11, 2003, October 20, 2004 and March 25, 2005, whereby the 
veteran was advised of the provisions relating to the VCAA.  
Specifically, he was advised in all three letters that VA 
would obtain all evidence kept by the VA and any other 
Federal agency, including updated outpatient reports from the 
Black Hills VA outpatient clinic.  He was also informed that 
VA would, on his behalf, make reasonable efforts to obtain 
relevant private medical records as long as he completed a 
release form for such.  The veteran was asked to complete and 
return VA Form 21-4142, Authorization and Consent to Release 
Information for the release of private records.  The letters 
stressed to the veteran: "you must give us enough 
information about the evidence so that we can request it from 
the person or agency that has it.  If the holder of the 
evidence declines to give it to us, asks for a fee to provide 
it, or VA otherwise cannot get the evidence, we will notify 
you.  It is your responsibility to make sure that we receive 
all requested records that are not in the possession of a 
Federal department or agency" [Emphasis in original].  
Additionally, the October 2004 VCAA letter informed the 
veteran that a VA examination was being scheduled to 
adjudicate his secondary service connection claims, and 
informed him of the consequences of his failure to report for 
this examination.

Finally, the Board notes that the March 2005 VCAA letter 
specifically requested of the veteran: "If there is any 
other evidence or information that you think will support 
your claim, please let us know.  If you have any evidence in 
your possession that pertains to your claim[s], please send 
it to us."  The Board believes that this request complies 
with the requirements of 38 C.F.R. § 3.159 (b) in that it 
informed the veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO. 

Review of the record reveals that the veteran may not have 
been provided complete notice of the VCAA prior to the 
initial adjudication of his claims.  The Board is of course 
aware of the Court's decision in Pelegrini v. Principi, 17 
Vet. App. 412 (2004), which appears to stand for the 
proposition that VCAA notice must be sent prior to 
adjudication of an issue by the RO.  Crucially, the veteran 
was provided with VCAA notice through the June 2003, October 
2004 and March 2005 VCAA letters; his claims were 
readjudicated in the SOCs dated in July 2004, June 2005 and 
September 2005, after he was provided with the opportunity to 
submit evidence and argument in support of his claims and to 
respond to the VA notice.  Thus, any VCAA notice deficiency 
has been rectified, and there is no prejudice to the veteran 
in proceeding to consider his claims on the merits.

Moreover, the Court recently held in Mayfield v. Nicholson, 
19 Vet. App. 103 
(2005) that timing errors such as this do not have the 
natural effect of producing prejudice and, therefore, 
prejudice must be pled as to it.  In Mayfield, the timing-of-
notice error was found to be sufficiently remedied and cured 
by subsequent provisions of notice by the RO, such that the 
appellant was provided with a meaningful opportunity to 
participate effectively in the processing of her claim by VA.  
As discussed in the preceding paragraph, the veteran received 
such notice and opportunity to respond.  As indicated above, 
the veteran has pointed to no prejudice resulting from the 
timing of the VCAA notice. 

In Dingess v. Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 
2006), the Court observed that a claim of entitlement to 
service connection consists of five elements:  (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, is not at issue.  
Moreover, elements (4) and (5), degree of disability and 
effective date, are rendered moot via the RO's denial of 
service connection for the veteran's bilateral knees, 
bilateral pes planus, thoracic spine disability, hypertension 
and bilateral hearing loss.  In other words, any lack 
advisement as to those two elements is meaningless, because a 
disability rating and effective date were not assigned.  The 
veteran's claims of entitlement to service connection were 
denied based on element (3), a connection between the 
veteran's service and the disability.  As explained above, he 
has received proper VCAA notice as to his obligations, and 
those of VA, with respect to those two crucial elements.  

With respect to the veteran's claims for entitlement to 
special monthly compensation for loss of use of a creative 
organ and entitlement to increased disability ratings for 
service-connected peripheral neuropathy of the left foot and 
peripheral neuropathy of the right foot, since these claims 
are being denied, no effective date can be assigned.  
Accordingly, there is no possibility of any prejudice to the 
claimant in rendering a decision on the merits.

With respect to the veteran's claim for entitlement to an 
increased disability rating for service-connected diabetes 
mellitus, the veteran has argued that the evidence allows for 
the grant of a 40 percent disability rating based on 
regulation of activity.  See the November 2004 notice of 
disagreement and September 2005 substantive appeal.  As 
discussed further below, the Board is granting a 40 percent 
disability rating for service-connected diabetes mellitus.  
Because the veteran is receiving the complete benefit he has 
sought on appeal, any defect with respect to the effective 
date portion of the VCAA notice will be rectified by the RO 
when effectuating the award.  Accordingly, there is no 
possibility of any prejudice to the claimant in rendering a 
decision on the merits for entitlement to an increased 
disability rating for service-connected diabetes mellitus.  
[The same cannot be said of the veteran's disagreement with 
the initial disability ratings for service-connected and PTSD 
and lumbar spine disability, as will be further addressed in 
the remand below.]

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

In addition to the above, the Board observes that the veteran 
is represented by an attorney, who is presumably conversant 
with the law and is thus aware of what is require of him and 
VA in connection with this appeal.  In the correspondence 
submitted to the RO by the veteran's attorney, not once has 
he indicated that the veteran has been prejudiced by lack of 
appropriate VCAA notice or that the veteran does not have a 
sufficient understanding of what is required of him.  Because 
there is no indication that there exists any evidence which 
could be obtained which would have an effect on the outcome 
of this case, no further VCAA notice is necessary.  See Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice 
not required where there is no reasonable possibility that 
additional development will aid the veteran].   

Thus, there is no prejudice to the veteran in Board's 
considering nine of the eleven appealed claims on the 
merits.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
[strict adherence to requirements in the law does not dictate 
an unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran].



Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claims.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  

In particular, the RO has obtained reports of VA and private 
medical treatment of the veteran, which will be discussed 
below.  Additionally, the veteran was provided VA 
examinations in August 2001, May 2002, September 2003, August 
2004, November 2004 and January 2005, the results of which 
will be discussed below.  The reports of the medical 
examination reflects that the examiners recorded the 
veteran's past medical history, noted his current complaints, 
conducted appropriate physical and audiological examinations 
and rendered appropriate diagnoses and opinions.  

The veteran's attorney has argued that the veteran's 
September 2003 audiological examination was insufficient, 
because the examiner allegedly did not review the veteran's 
claims folder.  See the February 2004 notice of disagreement.  
However, the examination report clearly indicates otherwise.  
The September 2003 audiological examiner indicated "the C-
file was reviewed," and the examination report reveals that 
the file was, in fact, reviewed.  Specifically, the examiner 
commented on the veteran's normal in-service whisper test 
results from his entrance examination in April 1967 and his 
separation examination in April 1969.  The Board finds that 
the report of the September 2003 audiological examination is 
adequate for determining service connection, and that remand 
of this issue to obtain an additional examination is not 
appropriate.  Cf.  38 C.F.R. § 4.2 (1005).

In summary, the Board finds that with respect to these nine 
issues VA has satisfied the notification and duty to assist 
provisions of the law and that no further actions pursuant to 
the VCAA need be undertaken on the veteran's behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2005).  The veteran has secured the services of an attorney.  
He declined the option of a personal hearing.

Accordingly, the Board will proceed to a decision on the 
merits as to nine of the issues on appeal.

As has been alluded to above, the issues on appeal break down 
into two general categories:  issues related to the diabetes 
mellitus (four issues); and issues involving service 
connection for a variety of claimed disabilities, claimed on 
both a direct and a secondary basis (five issues).  

1.  Entitlement to an increased disability rating for 
service-connected diabetes mellitus, currently evaluated as 
20 percent disabling.

Relevant law and regulations

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2005).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4.  


Specific rating criteria

Diabetes mellitus requiring more than one daily injection of 
insulin, restricted diet, and regulation of activities 
(avoidance of strenuous occupational and recreational 
activities) with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year 
or weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would be compensable if separately evaluated, is assigned a 
100 percent disability rating.  Diabetes mellitus requiring 
insulin, restricted diet, and regulation of activities with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice a month visits 
to a diabetic care provider, plus complications that would 
not be compensable if separately evaluated, is assigned a 60 
percent disability rating.  Diabetes mellitus requiring 
insulin, restricted diet, and regulation of activities is 
assigned a 40 percent disability rating, while diabetes 
mellitus requiring insulin and restricted diet, or use of an 
oral hypoglycemic agent and a restricted diet, is assigned a 
20 percent disability rating.  See 38 C.F.R. § 4.119, 
Diagnostic Code 7913 (2005).

In addition, the regulations stipulate that compensable 
complications of diabetes are to be evaluated separately 
unless they are part of the criteria used to support a 
100 percent disability evaluation, with noncompensable 
complications to be considered as part of the diabetic 
process under Diagnostic Code 7913.  
See 38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1).  

Analysis

The veteran seeks an increased disability rating for his 
service-connected type II diabetes mellitus, which is 
currently evaluated as 20 percent disabling under Diagnostic 
Code 7913.  

Assignment of diagnostic code

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).  
In this case, the Board has considered whether another rating 
code is "more appropriate" than the one used by the RO, 
Diagnostic Code 7913.  See Tedeschi v. Brown, 7 Vet. App. 
411, 414 (1995).

Diagnostic Code 7913 is deemed by the Board to be the most 
appropriate code, primarily because it pertains specifically 
to the disability at issue (diabetes mellitus) but also 
because it provides specific guidance as to how symptoms of 
this disability are to be evaluated.  The Board can identify 
nothing in the evidence to suggest that another diagnostic 
code would be more appropriate, and the veteran has not 
requested that another diagnostic code should be used.  
Accordingly, the Board concludes that the veteran is 
appropriately rated under Diagnostic Code 7913, with 
reference to other diagnostic codes as appropriate as 
required by the diagnostic criteria set forth therein.

Schedular rating

The schedular criteria have been set forth in the law and 
regulations section above.  As noted therein, compensable 
complications of diabetes are to be evaluated separately, 
with noncompensable complications to be considered as part of 
the diabetic process.  See 38 C.F.R. § 4.119, Diagnostic Code 
7913, Note (1). Accordingly, the Board will initially review 
the evidence to determine whether any additional separate 
disability ratings may be assigned.  This requires analysis 
of the severity of any identified complications of diabetes 
in order to ascertain whether such complications are 
compensable.  

Peripheral neuropathy of the left foot and right foot have 
already been separately rated at 10 percent each by the RO; 
that matter of the ratings assigned for these complications 
of diabetes will be addressed by the Board below.  

The Board refers in passing to the provisions of 38 C.F.R. § 
4.25 (2005), which provide that separate disabilities arising 
from a single disease entity are to be rated separately.  See 
also Esteban v. Brown, 6 Vet. App. 259 (1994) [a veteran is 
entitled to separate disability ratings if symptomatology 
associated with of a service-connected disability is distinct 
and separate].  However, the Board believes that the specific 
provisions of 38 C.F.R. § 4.119, Diagnostic Code 7913, Note 
(1) control in this case because the specific (§ 4.119) 
trumps the general (§ 4.25).  See Kowalski v. Nicholson, 
19 Vet. App. 171 (2005).  The diagnostic code pertaining to 
diabetes specifically contemplates the situation here 
present, namely manifestations of the service connected 
diabetes which could conceivably be separately rated but 
which the medical evidence demonstrates are noncompensable.  

A November 2004 outpatient clinic note specifically found 
that the veteran did not manifest any diabetic retinopathy.  
The November 2004 eye examiner did indicate that the veteran 
had lattice retinal degeneration in both eyes and corneal 
pachymetry, but the Board infers that such eye conditions 
were not related to his service-connected type II diabetes 
mellitus, as they were listed separately from the examiner's 
findings as to complications of diabetes.  

The Board has the fundamental authority to decide in the 
alternative.  See Luallen v. Brown, 8 Vet. App. 92, 95-6 
(1995), citing Holbrook v. Brown, 8 Vet. App. 91, 92 (1995).  
As discussed in the paragraph immediately above the Board 
does not believe that the medical evidence shows that the 
veteran's eye conditions are part of his service-connected 
diabetes mellitus; in any event, the eye conditions, if 
separately rated, would result in a noncompensable rating.  
The diagnostic criteria pertinent to diseases of the eye (38 
C.F.R. § 4.84a, Diagnostic Codes 6000 through 6035) do not 
specifically set forth rating criteria pertinent to lattice 
retinal degeneration and corneal pachymetry.  The severity of 
these conditions can be ascertained, however, as analogous to 
impairment of central visual acuity (Diagnostic Codes 6061 
through 6079); see 38 C.F.R. § 4.20 (2005), which results in 
a noncompensable rating: corrected visual acuity in November 
2004 was 20/40 at far bilaterally.  Pursuant to 38 C.F.R. 
§ 4.84a, Diagnostic Code 6079, such findings do not warrant a 
compensable disability rating.  

The veteran has evidenced erectile dysfunction, and was 
granted service connection for such in an October 2004 rating 
decision.  Pursuant to 38 C.F.R. § 4.115b, Diagnostic Code 
7522, the veteran does not warrant a compensable disability 
rating for erectile dysfunction, as complete loss of erectile 
power is not clinically demonstrated; rather, the medical 
evidence indicates that there exists a 
50 percent loss of function.  [The separate issue of the 
veteran's entitlement to special monthly compensation for 
loss of use of creative organ will be addressed below.] 

There appear to be no other complications of diabetes 
identified in the medical reports, and the veteran and his 
attorney have pointed to none.

In short, separate disability ratings may not be assigned 
under 38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1).  The 
Board must now ascertain whether a disability rating greater 
than 20 percent can be awarded for the veteran's diabetes 
mellitus by applying the schedular criteria.  

As has been discussed in the law and regulations section 
above, in order for a 40 percent disability rating to be 
awarded, the service-connected diabetes mellitus must require 
insulin, a restricted diet, and regulation of activities.  
These criteria are conjunctive; all three elements must be 
met.  See Melson v. Derwinski, 1 Vet. App. 334 (June 1991) 
[use of the conjunctive "and" in a statutory provision 
meant that all of the conditions listed in the provision must 
be met]; compare Johnson v. Brown, 7 Vet. App. 95 (1994) 
[only one disjunctive "or" requirement must be met in order 
for an increased rating to be assigned].  

The Board additionally notes that, unlike the criteria for a 
20 percent rating, use of an oral hypoglycemic agent is not 
interchangeable with use of insulin for a 40 percent 
disability rating.

VA outpatient treatment records indicate that the veteran 
began using insulin in March 2004, and this was confirmed by 
the August 2004 VA examiner.  Additionally, VA outpatient 
records show that the veteran has been placed on a restricted 
diet due to service-connected diabetes.  Thus, the first two 
of the three criteria for a 40 percent rating have been met.

With respect to restriction of activity, the August 2004 VA 
examiner indicated with respect to employment that "it is 
unlikely that he would be able to do interstate trucking 
because he is now on insulin."  The examiner further noted: 
"the [veteran] does complain of also having a tiredness and 
a need to rest after doing any physical activity.  He reports 
that he is taking two to three naps a day and the naps last 
about one hour.  Prior to his diabetes, he did not take 
naps."  Based on the August 2004 VA examiner's findings, and 
affording the veteran the benefit of the doubt, the Board 
finds that restriction of activity has been demonstrated.  
Accordingly, the criteria for a 40 percent disability rating 
for service-connected diabetes mellitus have been met.

The Board further notes in passing that there is not even a 
hint of any pathology attributable to diabetes mellitus which 
would call for the assignment of even higher disability 
ratings (i.e. 60 percent and 100 percent), and the veteran 
does not appear to so contend.  Indeed, as has been discussed 
in the VCAA section above, it appears that the veteran has 
limited his appeal as to this issue to seeking a 40 percent 
rating.

Extraschedular rating consideration

For the sake of brevity, the issue of entitlement to an 
extraschedular rating will be addressed below in regards to 
all three increased rating claims below.

Conclusion

In summary, for the reasons and bases expressed above, the 
Board concludes that a 40 percent disability rating is 
appropriate for service-connected type II diabetes mellitus.  
The benefit sought on appeal is accordingly allowed.  



Additional comment

The Board wishes to make it clear that it is not its 
responsibility to establish an effective date for an 
increased rating for diabetes mellitus.  This is not an 
appeal as to the assignment of an initial disability rating.  
Cf. Fenderson v. West, 12 Vet. App. 119 (1999) [which will be 
discussed in greater detail below].  Indeed, in a May 2003 
decision the Board denied the veteran's claim of entitlement 
to an increased initial disability rating for diabetes 
mellitus. 

As was alluded to in the VCAA section above, Dingess/Hartman 
requires that notice be provided as to the establishment of 
effective dates.  The Board is confident that such notice 
will be provided to the veteran and that he and his attorney 
will have appropriate opportunity to submit evidence and 
argument in response.

2.  Entitlement to an increased disability rating for 
service-connected peripheral neuropathy of the left foot, 
currently evaluated as 10 percent disabling.

3.  Entitlement to an increased disability rating for 
service-connected peripheral neuropathy of the right foot, 
currently evaluated as 10 percent disabling.

Because these issues involve the application of identical law 
to virtually identical facts, the Board will address them 
together.

Relevant law and regulations

Fenderson considerations

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).

Specific rating criteria

Under Diagnostic Code 8625, a 10 percent rating will be 
assigned for "mild" or "moderate" incomplete paralysis of 
the posterior tibial nerve.  A rating of 20 percent is 
warranted for "severe" incomplete paralysis.  Complete 
paralysis, defined as paralysis of all the muscles of the 
sole of foot, frequently with painful paralysis of a 
causalgic nature, toes cannot be flexed, adduction is 
weakened, and with impairment of plantar flexion, warrants a 
30 percent disability rating.  38 C.F.R. § 4.14a, Diagnostic 
Code 8625 (2005).

The introductory note to Diseases of the Peripheral Nerves 
defines the term "incomplete paralysis" as a degree of lost 
or impaired function substantially less than the type 
pictured for complete paralysis.  When the involvement is 
wholly sensory, the rating should be for the mild or, at 
most, moderate degree.

The Board also notes that for neuritis, characterized by loss 
of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated at a 
maximum equal to severe incomplete paralysis.  The maximum 
for neuritis not characterized by organic changes will be 
that for moderate incomplete paralysis.  38 C.F.R. § 4.123 
(2005).

Moreover, the rating schedule provides that neuralgias 
characterized by dull and intermittent pain of a typical 
distribution so as to identify the nerve, is to be rated on 
the same scale with a maximum equal to moderate incomplete 
paralysis.  38 C.F.R. § 4.124 (2005).

Analysis

The veteran seeks an increased disability rating for his 
service-connected peripheral neuropathy of the left and right 
foot, each of which is currently evaluated as 
10 percent disabling under Diagnostic Code 8625.  

Assignment of diagnostic code 

The veteran's bilateral neuropathy disorder is currently 
rated under 38 C.F.R. 
§ 4.124a, Diagnostic Code 8625 [posterior tibial nerve, 
paralysis of, incomplete] (2005).  Diagnostic Code 8625 is 
deemed by the Board to be the most appropriate primarily 
because it pertains specifically to the diagnosed disability 
in the veteran's case, or peripheral neuropathy of the lower 
extremities involving the tibial nerve.  The May 2002 VA 
examiner specifically noted that the veteran's numbness in 
the lower extremities is a "thin-type distribution 
consistent with the tibial nerve distal distribution."  The 
veteran has not requested that another diagnostic code should 
be used.  Accordingly, the Board concludes that the veteran 
is appropriately rated under Diagnostic Code 8625.

Schedular rating

A careful review of the medical evidence of record leads to a 
conclusion that the veteran does not manifest symptoms which 
would warrant higher disability ratings under Diagnostic Code 
8625.  

A 20 percent disability rating requires severe incomplete 
paralysis.  There is no evidence in the medical records that 
the veteran experiences constant pain, at times excruciating, 
which would warrant an increased rating.  See 38 C.F.R. 
§ 4.123.  
VA outpatient treatment records indicate that the veteran has 
presented a few times with complaints of swelling in the 
lower extremities, but never with complaints of pain, let 
alone pain that is excruciating.  He has been prescribed 
stockings for his lower extremities, which according to the 
medical reports appear to have been relatively successful in 
controlling his neurological symptomatology.

May 2002 and the August 2004 VA examinations evidenced 
similar results.  During both examinations the veteran did 
not indicate pain in the lower extremities.
The veteran was unable to feel Weinstein monofilament testing 
on his bilateral feet and for approximately six inches above 
the right and left ankles.

In short, the medical evidence indicates that the veteran's 
symptomatology consists of limited lack of feeling in the 
feet and to just above the ankles, without complaints or 
objective clinical findings of pain.  Such symptomatology 
does not approximate severe incomplete paralysis; rather, 
this type of wholly sensory symptomatology is considered to 
be moderate.  See the Introductory Note to Diseases of the 
Peripheral Nerves.  In short, for reasons stated above the 
Board believes that such symptomatology fits squarely within 
the criteria for a 10 percent rating for each lower 
extremity. 

Fenderson considerations 

As discussed above, Fenderson allows for the assignment of 
staged ratings in cases, such as this one, in which an 
initial assignment of a disability rating has been appealed.

In this case, the medical evidence of record does not 
indicate that the veteran's service-connected PTSD has 
changed appreciably since the effective date of service 
connection, November 27, 2000.  Based on the record, 
indicating a relatively stable level of impairment throughout 
the course of the appeal, the Board finds that a 10 percent 
disability rating is properly assigned for the entire appeal 
period.

Conclusion

In summary, for the reasons and bases expressed above, the 
Board has concluded that the evidence does not support the 
veteran's claims of entitlement to increased disability 
ratings for his service-connected peripheral neuropathy of 
the left foot and peripheral neuropathy of the right foot.  
The benefits sought on appeal are accordingly denied.

Extraschedular rating consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2005), Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

In SOCs dated in April 2002 (for the diabetes mellitus claim) 
and June 2005 (the peripheral neuropathy claims), the RO 
provided the criteria for an extraschedular rating and 
considered the applicability of an extraschedular rating in 
the adjudication of the veteran's increased rating claims.  
The Board will, accordingly, consider the provisions of 
38 C.F.R. 3.321(b)(1) (2005) in connection with the issues on 
appeal.  See VAOPGCPREC 6-96 (August 16, 1996); see also 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).

There is no evidence of an unusual clinical picture, symptoms 
which are out of the ordinary, or any other factor which 
could be characterized as exceptional or unusual regarding 
the veteran's diabetes mellitus or peripheral neuropathy of 
the left foot and right foot, and the veteran has pointed to 
no such symptoms.

With respect to frequent hospitalization, there is no 
evidence of hospitalization for diabetes mellitus or 
peripheral neuropathy of the feet in the recent or remote 
past.

With respect to marked interference with employment, the 
veteran indicated he was unemployed at the time of the August 
2004 VA examination.  A review of the file, however, reveals 
that the veteran has a myriad of physical and mental 
problems, many of which are discussed elsewhere in this 
decision.    

With respect to the veteran's diabetes mellitus, as discussed 
above the August 2004 VA examiner indicated that this 
restricted the veteran's occupational ability by indicating 
he could not be an intrastate truck driver.  This was a 
significant factor in the Board's granting an increased 
disability rating.  Crucially, the VA examiner did not 
indicate he was unemployable due to the service-connected 
diabetes.  There is no other evidence of record to the effect 
that the diabetes, alone, caused marked interference with 
employment beyond that contemplated in the 40 percent rating 
which has now been assigned. 

With respect to the veteran's peripheral neuropathy of the 
left foot and right foot, as was discussed above the medical 
evidence shows that these disabilities are manifested by some 
limited feeling in the feet and ankles; there is no evidence 
of record that either disability would markedly interfere 
with his ability to maintain employment beyond the level 
which is contemplated by his currently assigned 10 percent 
disability ratings.  

The Board wishes to make it clear that the veteran is in fact 
compensated for the industrial impairment caused by the 
diabetes mellitus and peripheral neuropathy of the left foot 
and right foot through the assignment of 40, 10 and 10 
percent ratings, respectively.  Loss of industrial capacity 
is the principal factor in assigning schedular disability 
ratings.  See 38 C.F.R. §§ 3.321(a), 4.1.  Indeed, 38 C.F.R. 
§ 4.1 specifically states: "[g]enerally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  
See also Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that 
the disability rating itself is recognition that industrial 
capabilities are impaired].

In short, the Board has been unable to identify any factor 
consistent with an exceptional or unusual disability picture 
with respect to the veteran's service-connected diabetes 
mellitus or peripheral neuropathy of the left foot and right 
foot.  Accordingly, referral for extraschedular evaluation is 
not warranted in this case.





	(CONTINUED ON NEXT PAGE)



4.  Entitlement to special monthly compensation based on loss 
of use of a creative organ.

Relevant law and regulations

Special monthly compensation is payable at a specified rate 
if a veteran, as the result of service-connected disability, 
has suffered the anatomical loss or loss of use of one or 
more creative organs.  38 U.S.C.A. § 1114(l) (West 2002); 38 
C.F.R. 
§ 3.350(a) (2005).

Loss of a creative organ will be shown by acquired absence of 
one or both testicles (other than undescended testicles) or 
other creative organ. Loss of use of one testicle will be 
established when examination by a board finds that: (a) the 
diameters of the affected testicle are reduced to one-third 
of the corresponding diameters of the paired normal testicle, 
or (b) the diameters of the affected testicle are reduced to 
one-half or less of the corresponding normal testicle and 
there is alteration of consistency so that the affected 
testicle is considerably harder or softer than the 
corresponding normal testicle; or (c) if neither of the 
conditions (a) or (b) is met, when a biopsy, recommended by a 
board including a genitourologist and accepted by the 
veteran, establishes the absence of spermatozoa. 
38 C.F.R. § 3.350(a)(1)(i) (2005).

Section 1114(k) of title 38, United States Code, authorizes a 
special rate of compensation for the disabilities specified 
in that provision.  Neither section 1114(k) nor VA's general 
rulemaking authority, 38 U.S.C. § 501(a), delegates to VA 
authority to recognize by rulemaking additional injuries or 
conditions not specified in section 1114(k) for which the 
special rate of compensation will be paid.  See VAOGCPREC 2- 
2000.

Analysis

The Board can identify no medical evidence establishing any 
of the conditions enumerated under 38 C.F.R. § 
3.350(a)(1)(i).  The evidence does not show the acquired 
absence of either testicle or other creative organ.  Nor does 
the evidence show atrophy of either testicle, alteration in 
the consistency of either testicle, or the absence of 
spermatozoa in either testicle.  The veteran was noted to 
have normal testicles on examination in the August 2004 VA 
examination.  

The veteran does not in fact contend that any of the 
enumerated conditions are met.  His contention is that his 
diabetes mellitus causes him to lose an erection 50 percent 
of the time.  As discussed above, the veteran has been 
granted service connection under Diagnostic Code 7522 for 
loss of erectile power based on these symptoms.  Such 
symptomatology does not satisfy the specific and unambiguous 
requirements for special monthly compensation.

When terms of regulation are unambiguous, "no further 
inquiry is usually required." See Mauerhan, supra, citing 
Glover v. West, 185 F.3d 1328 (Fed. Cir. 1999).  Accordingly, 
the appeal is denied as to this issue.

5.  Entitlement to service connection for a bilateral knee 
disability, to include as secondary to service-connected 
degenerative joint disease of the lumbar spine.

6.  Entitlement to service connection for bilateral pes 
planus, to include as secondary to service-connected 
degenerative joint disease of the lumbar spine.

7.  Entitlement to service connection for osteoarthritis of 
the thoracic spine and fibromyalgia, to include as secondary 
to service-connected degenerative joint disease of the lumbar 
spine.

8.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus 
and PTSD.

For the sake of judicial economy, these four issues will be 
addressed together.



Relevant law and regulations
Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2005).  

For certain chronic disorders, including arthritis and 
cardiovascular disease, service connection may be granted if 
the disease becomes manifest to a compensable degree within 
one year following separation from service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309(a) (2005).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Secondary service connection 

Service connection may be granted for a disability that is 
proximately due to, the result of, or aggravated by a 
service-connected disability. 38 C.F.R. § 3.310(a) (2004); 
see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
Additional disability resulting from the aggravation of a non 
service-connected condition by a service-connected condition 
is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability involving the bilateral 
arms, bilateral shoulders; (2) a service-connected 
disability; and 
(3) medical evidence of a nexus between the service-connected 
disease or injury and the current disability.  See Wallin v. 
West, 11 Vet. App. 509, 512 (1998).  

Analysis

The veteran seeks entitlement to service connection for a 
bilateral knee disability, bilateral pes planus, a thoracic 
spine disability and hypertension.  He contends that his 
bilateral knee, bilateral pes planus and thoracic spine 
disabilities are related to his service-connected lumbar 
spine disability.  See the February 2004 notice of 
disagreement.  Also, the veteran argues that his hypertension 
could be a result of service-connected PTSD or service-
connected diabetes mellitus.  See, i.e., the March 2005 
notice of disagreement.  For the sake of completeness, the 
Board will address each claim on both a direct and secondary 
basis.    

Direct service connection

As detailed above, in order to establish service connection 
for the claimed disorder on a direct basis, there must be (1) 
medical evidence of a current disability; (2) evidence of the 
in-service incurrence or aggravation of a disease or injury 
or evidence of a service-connected disability; and (3) 
medical evidence of a nexus between (1) and (2).  See 
Hickson, supra.

With respect to Hickson element (1), the Board finds that the 
veteran has medical evidence of fibromyalgia and 
osteoarthritis in the bilateral knees, bilateral pes planus, 
osteoarthritis in the thoracic spine and hypertension.  
Hickson element (1), current disability, has therefore been 
met for all claims.  

With respect to Hickson element (2), disease or injury in 
service, the Board will separately address the matters of in-
service disease and in-service injury.

With respect to in-service disease, the medical evidence does 
not establish that bilateral knee disease, bilateral pes 
planus, thoracic spine arthritis or hypertension existed in 
service.  In particular, the veteran's April 1969 separation 
examination  that show no complaint or diagnosis of a 
bilateral knee disability, pes planus, a thoracic spine 
disability or hypertension.  His blood pressure on separation 
was 126/76.

The Board notes at this point that the one year statutory 
presumption for arthritis or cardiovascular disease  found in 
38 C.F.R. § 3.309(a) is not for application, as arthritis in 
the bilateral knees and thoracic spine, as well as 
hypertension, was first clinically evidenced decades after 
the one-year presumptive period for service connection.  

With respect to in-service injury, the service medical 
records are similarly silent.  The evidence in the veteran's 
favor consists solely of his recent statements to the effect 
that he injured his knees, feet and back because he 
participated in over 76 parachute jumps during service.  See 
the February 2004 notice of disagreement.  

In evaluating the evidence, the Board is required to assess 
the credibility, and therefore the probative value, of 
proffered evidence in the context of the record as a whole.  
See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

The Board finds the veteran's recent statements concerning 
the alleged knee, feet and back trauma in service, which were 
made in connection with his claims for monetary benefits from 
the government, are of relatively little probative value as 
compared with the utterly negative service medical records 
and the pertinently negative medical history for decades 
after service.  See Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) [personal interest may affect the credibility of 
testimony].

In short, to the extent that the veteran is now contending 
that he injured his knees, feet and upper back during 
service, his recent statements are not credible and are far 
are outweighed by the service medical records, which do not 
mention any such injury, and the lack of reference to such 
injury for decades after service.  See Curry v. Brown, 7 Vet. 
App. 59, 68 (1994) [contemporaneous evidence has greater 
probative value than history as reported by the veteran].

A review of the file indicates that the veteran's service 
medical records are utterly negative for any complaints or 
findings regarding the knees, feet and back.  There is no 
indication that the veteran was placed on physical profile or 
was assigned light duties because of knees, feet or back 
problems (or because of any other problem, for that matter).  
Significantly, on the veteran's report of medical history for 
his separation examination in April 1969, the veteran checked 
the box for "no" when asked if he had: "swollen or painful 
joints," "recurrent back pain," and "foot trouble."  The 
veteran did not check a box concerning a "'trick' or locked 
knee;" however, clinical evaluation of the knees at the 
examination was normal, and the veteran made no knee 
complaints at that time.  Taken together, this negative 
evidence outweighs the veteran's own recent reports of knee, 
feet and back injury in service.  See Forshey v. West, 12 
Vet. App. 71, 74 (1998), aff'd sub nom.  Forshey v. Principi, 
284 F.3d 1335, 1358 (Fed. Cir. 2002) [the definition of 
evidence encompasses "negative evidence" which tends to 
disprove the existence of an alleged fact, i.e., the lack of 
evidence is itself evidence].

The veteran's attorney offers the following argument in the 
February 2004 notice of disagreement: "Considering that [the 
veteran] has been awarded a 20 percent disability rating for 
his [low] back as a result of his military service, clearly 
it is more likely than not that his other disabilities are 
also related to his military service."  This argument is 
without merit.  It amounts to lay speculation on the part of 
the attorney.  It is now well-settled that lay persons 
without medical training are not competent to attribute 
symptoms to a particular cause or to otherwise comment on 
medical matters.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992); 
see also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  The fact that service 
connection is established for one disability does not 
automatically mean that Hickson element (2) will 
automatically be established for any other claims.  

The Board finds, therefore, that the preponderance of the 
probative evidence shows that injury to the knees, feet and 
upper back and/or the onset of any knee, feet or upper back 
disability did not occur during service.

The veteran has not offered an argument as to any type of in-
service "injury" relating to his hypertension.

Accordingly, Hickson element (2), in-service disease or 
injury, has not been met as to any of these four claims, and 
the claims fail on that basis alone.

For the sake of completeness and in the interest of clarity, 
the Board will also address the remaining Hickson element, 
medical nexus.  See Holbrook, supra.

With respect to Hickson element (3), medical nexus, the 
veteran has submitted no competent medical nexus opinion 
relating his currently diagnosed hypertension directly to his 
military service, and none otherwise appears of record.  In 
the absence of an in-service diagnosis of hypertension, a 
medical nexus opinion would seem to be an impossibility.

In regards to the veteran's knees, feet and upper back, there 
are of record two competent medical nexus opinions, the 
opinions of the September 2003 and April 2005 VA examiners.  
These opinions reach exact opposite conclusions.  In essence, 
the April 2005 VA examiner states that the veteran's alleged 
in-service trauma represented the onset of the various 
claimed disabilities.  The September 2003 VA examiner, on the 
other hand, found this to be unlikely.

By law, the Board is obligated under 38 U.S.C. § 7104(d) to 
analyze the credibility and probative value of all evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the veteran.  See, e.g., Eddy 
v. Brown, 9 Vet. App. 52 (1996).

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is based 
on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in 
analyzing the data, and the medical conclusion that the 
physician reaches. . . . As is true with any piece of 
evidence, the credibility and weight to be attached to 
these opinions [are] within the province of the 
adjudicator  . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).

The veteran and his attorney point to the April 2005 opinion 
of the VA examiner, who opined: "In my professional medical 
opinion, there is probably a 51 percent chance or more that 
the current disability is related to previous activities that 
he did when he was in Vietnam - that is, 75 static jumps 
carrying a tremendous amount of gear.  This puts stress on 
all the above-mentioned joints to the point where he is 
suffering symptoms now from those injuries."  This opinion, 
however, is based solely on the history as provided by the 
veteran and is unaccompanied by a review of the veteran's 
service medical records.  See Swann v. Brown, 5 Vet. App. 
229, 233 (1993) [generally observing that a medical opinion 
premised upon an unsubstantiated account is of no probative 
value, and does not serve to verify the occurrences 
described]; Reonal v. Brown, 5 Vet. App. 458, 461 (1993) [the 
Board is not bound to accept a physician's opinion when it is 
based exclusively on the recitations of a claimant].  

In Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005), the 
Court, citing its decisions in Swann and Reonal, recently 
reaffirmed that in evaluating medical opinion evidence, the 
Board may reject a medical opinion that is based on facts 
provided by the veteran that have been found to be inaccurate 
or because other facts present in the record contradict the 
facts provided by the veteran that formed the basis for the 
opinion.  The Board may not, however, disregard a medical 
opinion solely on the rationale that the medical opinion was 
based on a history given by the veteran.

In this case, the only reference to 75 jumps in service 
emanated from the veteran himself.  Even assuming that such 
history is accurate, the examiner did not comment on, or 
evidently review the veteran's service medical records or his 
subsequent medical history, which as described above are 
utterly negative in service and for decades after service.  
Indeed, the objective record reveals that the first time the 
veteran reported knee problems was in September 2003, nearly 
35 years following his separation from active duty in April 
1969.  His first diagnosis of pes planus came in May 2003, 
and his first diagnosis of thoracic spine arthritis was in 
September 2003.  

In short, the opinion of the April 2005 VA examiner was 
conclusory, lacking persuasive reasoning and did not take 
into account all of the pertinent evidence of record.  See 
Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) [the 
failure of the physician to provide a basis for his/her 
opinion goes to the weight or credibility of the evidence].

The Board is also aware of the June 2005 VA opinion from 
J.B.K., M.D.  Although Dr. J.B.K. states the veteran was "a 
jumper in Vietnam and had 75 static jumps and 15 in Vietnam 
and has multiple arthritic problems, including knees, elbows 
and back," Dr. J.B.K.'s discussion concerns the veteran's 
left shoulder problems, which are irrelevant to the present 
appeal.  Even if this statement is considered to be a medical 
nexus opinion, it suffers from the same deficiency as the 
April 2005 report, namely lack of review of the entire 
medical history and lack of and cogent discussion.  
Accordingly, the June 2005 statement lacks similarly 
probative value.

Such is not the case with the September 2003 VA examiner, who 
reviewed the veteran's claims folder, including his service 
medical records.  The September 2003 VA examiner found that 
there was no relationship between the veteran's knee, feet 
and upper back problems.  This opinion was based on much of 
the same reasoning detailed above: "no injuries are noted in 
the SMRs. . . . the claims folder does not show any 
chronicity of these problems through the years, especially 
starting soon after his military discharge. . . . The history 
given by the veteran is of these areas hurting more in the 
recent years and obviously many years after he left the 
military
. . . .  This speaks again posttraumatic conditions.  I do 
not find in the active clinical medial record that he has had 
treatment for any of these conditions.  The veteran does not 
give a history of significant injury with any of his 
parachute jumps."

Given the September 2003 VA examiner's discussion of the 
veteran's complete medical history, his consideration of the 
totality of his medical picture (that is to say, the lack of 
musculoskeletal complaints for decades after service), and 
her expression of the reasons and bases for her 
determination, the Board places greater weight on the opinion 
of the September 2003 VA examiner than it does the April 2005 
VA examiner or the June 2005 statement of the VA physician.

To the extent that the veteran himself and his attorney 
contend that a medical relationship exists between the 
service and hypertension and knee, feet and thoracic spine 
disabilities, their opinions are entitled to no weight of 
probative value.  
See Espiritu, supra.  Any such statements offered in support 
of the veteran's claims do not constitute competent medical 
evidence and cannot be accepted by the Board.  See also 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995).

It appears that the veteran may be contending that he had the 
various claimed disabilities continually after service, 
although his presentation is somewhat unclear on this point.  
The Board is of course aware of the provisions of 38 C.F.R. 
§ 3.303(b) (2005), relating to chronicity and continuity of 
symptomatology. However, as discussed above there is no 
objective medical evidence of the four claimed disabilities 
in service or for decades thereafter.  Supporting medical 
evidence is required.  See Voerth v. West, 13 Vet. App. 117, 
120-1 (1999) [there must be medical evidence on file 
demonstrating a relationship between the veteran's current 
disability and the claimed continuous symptomatology, unless 
such a relationship is one as to which a lay person's 
observation is competent].  Such evidence is lacking in this 
case.  Continuity of symptomatology after service is 
therefore not demonstrated. 

In short, the preponderance of the competent and probative 
evidence of record indicates that the veteran's currently 
diagnosed bilateral knee, bilateral pes planus, thoracic 
spine disabilities, as well as hypertension, are not related 
to his military service.  Accordingly, Hickson element (3), 
medical nexus, has also not been satisfied, and the claims 
also fail on that basis.

Secondary service connection 

The veteran has contended more strongly that his hypertension 
was caused by his service-connected PTSD or diabetes mellitus 
and his knee, feet and thoracic spine disabilities are due to 
his service-connected lumbar spine disability.

As noted above, in order to establish service connection for 
a claimed disability on a secondary basis, there must be (1) 
medical evidence of a current disability; 
(2) a service-connected disability; and (3) medical evidence 
of a nexus between the service-connected disease or injury 
and the current disability.  See Wallin v. West, 11 Vet. App. 
509, 512 (1998).  

With respect to Wallin element (1), current disability, as 
discussed above the veteran has been diagnosed with 
fibromyalgia and osteoarthritis in the bilateral knees, 
bilateral pes planus, osteoarthritis in the thoracic spine 
and hypertension.  Wallin element (1) is accordingly 
satisfied for all claims.  With respect to Wallin element 
(2), service-connected disability, the veteran is service-
connected for PTSD, diabetes mellitus, and degenerative joint 
disease of the lumbar spine.  
Wallin element (2) is accordingly satisfied for the claims.

With respect to critical Wallin element (3), nexus, there is 
no evidence of nexus between currently diagnosed hypertension 
and the knee, feet and thoracic spine disabilities and the 
veteran's service-connected disabilities.  Rather, there is 
competent medical evidence to the contrary.  

With regards to the veteran's hypertension and diabetes, the 
January 2005 VA examiner opined: "It is less than likely 
that the [veteran's] hypertension is related to his diabetes.  
Hypertension is not considered a complication of diabetes 
according to Harrison's 16th edition Principles of Internal 
Medicine.  Also, the [veteran's] renal function testing does 
not show significant deficit to indicate that his blood 
pressure would be elevated by diabetic nephropathy."

With regards to the veteran's hypertension and PTSD, the May 
2005 VA examiner opined: "It is my opinion, however, that 
this veteran's hypertension is less than likely caused by 
stress as the veteran was released from the military in 1969 
and did not develop his hypertension until 35 years later, 
even though he stated that he was constantly under stress 
with the reciting of the symptoms. . . . It is my opinion 
that the hypertension was likely caused by the veteran's 
obesity and advancing age."  

With regards to the veteran's knee, feet and thoracic spine 
disabilities, the November 2004 VA examiner noted the 
following: "it is my best medical opinion that his bilateral 
knee problem, his bilateral pes planus, and his thoracic 
spine problems are less than likely related to his 
degenerative joint disease of the lumbar spine.  The 
patient's general movements, as limited by his lumbar spine, 
are not significant enough to have affected these other 
joints.  It is also less than likely that his lumbosacral 
spine problem is aggravating his thoracic spine problem or 
his knee problems or his pes planus problems.  These 
disorders are a different entity with different distribution 
of the nerves, muscles and joints.  Their separate entities 
make the diagnoses dependent on symptoms that are specific 
for each disorder and there is no overlying symptomatology."

The veteran's attorney refers to recent medical literature 
linking stress during POW captivity could contribute to heart 
disease, including hypertension.  See the January 2005 
statement.  [The veteran was never a POW, and he does claim 
to have been.]  

Medical treatise evidence can, in some circumstances, 
constitute competent medical evidence.  See Wallin v. West, 
11 Vet. App. 509, 514 (1998); see also 38 C.F.R. 
§ 3.159(a)(1) [competent medical evidence may include 
statements contained in authoritative writings such as 
medical and scientific articles and research reports and 
analyses].  However, the Court has held that medical evidence 
is speculative, general or inconclusive in nature cannot 
support a claim.  See Obert v. Brown, 5 Vet. App. 30 (1993); 
see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  

Here, even setting aside the fact that the veteran was never 
a POW, while these articles suggest a relationship between 
stress and cardiovascular disease in general, they do not 
specifically relate to the veteran's particular case and i 
obviously do not contain any analysis regarding the veteran's 
specific stressors and possible relationship to his current 
hypertension.  As such, these articles are of little 
probative value.
  
To the extent that the veteran himself and his attorney 
contend that a medical relationship exists between the 
service-connected disabilities and hypertension and knee, 
feet and thoracic spine disabilities, their opinions are 
entitled to no weight of probative value.  See Espiritu, 
supra.  Any such statements offered in support of the 
veteran's claims do not constitute competent medical evidence 
and cannot be accepted by the Board.  See also Cromley, 
supra.

The veteran has been accorded ample opportunity to present 
competent medical evidence in support of his claims; he has 
failed to do so.  See 38 U.S.C.A. § 5107(a) [it is the 
claimant's responsibility to support a claim for VA 
benefits].

In short, the preponderance of the competent and probative 
evidence of record indicates that the veteran's currently 
diagnosed hypertension and knee, feet and thoracic spine 
disabilities are not related to his service-connected 
disabilities.  Accordingly, Wallin element (3), medical 
nexus, has not been satisfied, and the claims fail on that 
basis.

Conclusion

For the reasons and bases expressed above the Board finds 
that the preponderance of the evidence is against the 
veteran's claims for service connection for hypertension and 
bilateral knee, bilateral pes planus and thoracic spine 
disabilities on both a direct and secondary basis.  The 
benefits sought on appeal are accordingly denied.



9.  Entitlement to service connection for bilateral hearing 
loss.

Relevant law and regulations

Service connection - in general

The law and regulations pertinent to service connection in 
general are detailed above and need not be repeated for the 
sake of brevity.

Service connection - hearing loss

For certain chronic disorders, including sensorineural 
hearing loss, service connection may be granted if the 
disease becomes manifest to a compensable degree within one 
year following separation from service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2005).

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures threshold hearing 
levels (in decibels) over a range of frequencies (in Hertz).  
See Hensley v. Brown, 5 Vet. App. 155, 158 (1993). 

The determination of whether a veteran has a disability based 
on hearing loss is governed by 38 C.F.R. § 3.385 (2005).  For 
the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2005).

When audiometric test results at a veteran's separation from 
service do not meet the regulatory requirements for 
establishing a "disability" at that time, he or she may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service. See Hensley, 
supra.  

Analysis

The veteran seeks service connection for hearing loss.  He 
contends that his bilateral hearing loss is due to in-service 
noise exposure and acoustic trauma, specifically from gunfire 
during his service in Vietnam.  See the veteran's June 2003 
statement.
Unlike the four disabilities discussed immediately above, he 
does not also seek service connection on a secondary basis.

As noted above, in order for a veteran to prevail on an issue 
of service connection there must be (1) medical evidence of a 
current disability; (2) medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  See Hickson, supra. 

There is medical evidence that the veteran currently has left 
ear hearing loss as defined by VA.  On audiometry evaluation 
conducted by the VA audiologist in September 2003, the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater for the left ear.  
See 38 C.F.R. § 3.385.  Accordingly, Hickson element (1) has 
therefore been satisfied for the left ear.  

With respect to the veteran's right ear, however, none of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz measured at 
40 decibels or greater; none of the auditory thresholds for 
at least three of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz measured at 26 decibels or greater; and speech 
recognition scores were not less than 94 percent.  
Accordingly, the Board has found that the medical evidence 
does not support the finding of a current right ear hearing 
loss disability for the purposes of 38 C.F.R. § 3.385.

In short, there is no medical evidence which supports a 
conclusion that a right ear disability exists.  The veteran 
has been accorded ample opportunity to present medical 
evidence in support of his claim; he has failed to do so.  
See 38 U.S.C.A. § 5107(a) [it is the claimant's 
responsibility to support a claim for VA benefits].

To the extent that the veteran himself is contending that he 
experiences right ear hearing loss for VA service connection 
purposes, it is now well established that as a lay person 
without medical training he is not competent to opine on 
medical matters such as diagnosis or etiology.  See Espiritu, 
supra.  The veteran's own statements to this effect are 
accordingly entitled to no weight of probative value.

The law is clear that in the absence of a current disability, 
VA benefits cannot be granted.  See Brammer v. Derwinski, 3 
Vet. App. 223 (1992); Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); and Chelte v. Brown, 10 Vet. App. 268 (1997).  
Hickson element (1), current disability, has therefore not 
been satisfied for the right ear.  The claim of entitlement 
to service connection for right ear hearing loss fails on 
this basis alone.

For the sake of completeness, the Board will address the two 
remaining Hickson elements with respect to both ears.

With respect to Hickson element (2), in-service incurrence of 
disease or injury, the Board will separately address disease 
and injury.

There is no medical evidence of disease, i.e. hearing loss as 
defined in VA regulations, in service or within the one year 
presumptive period after service.   The veteran's service 
medical records and immediate post-service medical records 
are pertinently negative.  Indeed, there is no pertinent 
medical evidence for decades after service.  

With respect to in-service injury, the veteran has asserted 
that he suffered acoustic trauma from exposure to noise from 
gunfire in Vietnam.  For the purposes of this decision, the 
Board will assume that the veteran experienced noise exposure 
during service.  This is sufficient to satisfy Hickson 
element (2), in-service incurrence of injury for the right 
and left ear.  

With respect to crucial Hickson element (3), resolution of 
this issue requires competent medical evidence, which can be 
provided neither by the Board or by the veteran himself.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) [the Board 
is prohibited from exercising its own independent judgment to 
resolve medical questions] and Espiritu, supra.
 
Indeed, the September 2003 VA audiologist opined that: "It 
is the impression of this examiner that it is less than 
likely that the veteran's hearing loss . . . . for both ears 
[is] the result of noise exposure during the military 
service.  The rationale for this opinion is that the 
veteran's noise exposure before and since his military 
service was greater than his military noise exposure.  Also, 
the veteran's thresholds were established within normal 
hearing limits for the right ear today." 

With respect to the veteran's right ear claim, it is obvious 
that in the absence of a current disability, a medical nexus 
opinion would be an impossibility.  With respect to the 
veteran's left ear claim, there is no evidence to the 
contrary.  To the extent that the veteran himself believes 
that there is a medical nexus between his current left ear 
hearing loss and noise exposure in service, it is now well 
established that lay persons without medical training, such 
as the veteran, are not competent to comment on medical 
matters such as cause of a disability.  See Espiritu, supra.  
The statements offered in support of the veteran's claims by 
him are not competent medical evidence and do not serve to 
establish a medical nexus.  

The veteran was accorded ample opportunity to secure and 
present medical nexus evidence in his favor; he did not do 
so.  See 38 U.S.C.A. § 5107(a) [it is a claimant's 
responsibility to support a claim for VA benefits].

In short, the preponderance of the competent and probative 
evidence of record indicates that the veteran's currently 
diagnosed left ear hearing loss is not related to noise 
exposure in military service.  Accordingly, Hickson element 
(3), medical nexus, has not been satisfied, and the claim 
fails on that basis alone.  

Conclusion

In sum, for the reasons and bases expressed above the Board 
finds that the preponderance of the evidence is against the 
veteran's claims of entitlement to service connection for 
bilateral hearing loss.  The claim does not satisfy elements 
(1) and (3) as to claimed right ear hearing loss, and element 
(3) as to left ear hearing loss.  Therefore, contrary to the 
assertions of the veteran's attorney, the benefit of the 
doubt rule is not for application because the evidence is not 
in relative equipoise.  The benefit sought on appeal is 
accordingly denied.


ORDER

Entitlement to an increased evaluation of 40 percent for type 
II diabetes mellitus is granted, subject to controlling 
regulations applicable to the payment of monetary benefits.

Entitlement to an increased disability rating for service-
connected peripheral neuropathy of the left foot is denied.

Entitlement to an increased disability rating for service-
connected peripheral neuropathy of the right foot is denied.

Entitlement to special monthly compensation for loss of use 
of a creative organ is denied.

Entitlement to service connection for a bilateral knee 
disability, to include as secondary to service-connected 
degenerative joint disease of the lumbar spine, is denied.

Entitlement to service connection for bilateral pes planus, 
to include as secondary to service-connected degenerative 
joint disease of the lumbar spine, is denied.

Entitlement to service connection for osteoarthritis of the 
thoracic spine and fibromyalgia, to include as secondary to 
service-connected degenerative joint disease of the lumbar 
spine, is denied.

Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus 
and PTSD, is denied.

Entitlement to service connection for bilateral hearing loss 
is denied.


REMAND

10.  Entitlement to an increased disability rating for 
service-connected PTSD, currently evaluated as 50 percent 
disabling.

11.  Entitlement to an increased disability rating for 
service-connected degenerative joint disease of the lumbar 
spine, currently evaluated as 20 percent disabling.

As was discussed in greater detail in the Board's VCAA 
discussion above, on March 3, 2006, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506, which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  

In the present appeal, pursuant to the Board's previous 
remand, the veteran was provided with notice in a VCAA letter 
dated March 25, 2005 as to what type of information and 
evidence was needed to substantiate his increased rating 
claims.  Since this was before the recent decision in 
Dingess/Hartman, he was not provided with notice of the type 
of evidence necessary to establish an effective date for the 
disabilities on appeal.  As this question is involved in the 
present appeal, this case must be remanded for proper notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) which informs the veteran that an effective date 
for the award of benefits will be assigned if an increased 
disability rating is awarded, and also includes an 
explanation as to the type of evidence that is needed to 
establish an effective date.  

Accordingly, these issues must be REMANDED to the Veterans 
Benefits Administration (VBA) for the following action:
      
A corrective VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) should be sent to the 
veteran, which includes an explanation 
as to the information or evidence 
needed to establish an effective date 
for the claims on appeal, as outlined 
by the Court in Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 
(U.S. Vet. App. Mar. 3, 2006).  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


